DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-6 are pending.
Claims 1 and 5-6 are rejected.
Claims 2-4 and 7-8 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claims 1 and 5-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment to claim 1 and cancellation of claims 7-8. 

Claim Rejections - 35 USC § 102

The rejection of claims 1 and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (WO 2017/092508 A1, which is equivalent to US 2018/0366653 A1) is withdrawn due to the amendment to claim 1 and cancellation of claim 7. 

Claim Rejections - 35 USC § 103
The rejection of claims 1 and 5-8 under 35 U.S.C. 103 as being unpatentable over Tamaru et al. (JP 2011-057990 A) in view of Tai et al. (“Theoretical Design of π-Conjugated Heteropolycyclic Compounds Containing a Tricoordinated Boron Center”, The Journal of Physical Chemistry C, July 2013, Vol. 112, pp. 14999-15008) is withdrawn due to the amendment to claim 1 and cancellation of claims 7-8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (CN 106467553A-Chinese patent, bib and pages 1-13 of the machine generated English translation of CN 106467553A).
Ye et al. disclose the compound

    PNG
    media_image1.png
    180
    176
    media_image1.png
    Greyscale
, which is a compound having the claimed General formula (1) wherein X1 and X2 are O; X3 and X4 are linked together to be an oxygen atom; R1 and R2 are hydrogen or the halogen atom bromine; R3 is H; and p, q and r are each an integer of 3 (see paragraph 0099 of Chinese patent and Example 7 on page 7 of the machine generated English translation of CN 106467553A).
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iijima et al. (WO 2017/018326 A1, which is equivalent to US 2019/0013478 A1).
Iijima et al. disclose π-conjugated boron compounds having the general formula (1) 
    PNG
    media_image2.png
    140
    299
    media_image2.png
    Greyscale
 for use in an organic electroluminescent element (paragraph 0126 of US 2019/0013478 A1).  A specific example of the π-conjugated boron compounds having the general formula (1) is the compound 

    PNG
    media_image3.png
    163
    317
    media_image3.png
    Greyscale
, which is the claimed compound having the General formula (1) wherein X1 is S and X2 is O; X3 and X4 are linked together to be an oxygen atom; R1 and R2 are hydrogens; R3 is the halogen atom fluorine; and p, q and r are each an integer of 3 (see page 12 of US 2019/0013478 A1).
Another example of the π-conjugated boron compounds having the general formula (1) is the compound 

    PNG
    media_image4.png
    193
    308
    media_image4.png
    Greyscale
, which is the claimed compound having the General formula (1) wherein X1 and X2 are O; X3 and X4 are linked together to be an oxygen atom; R1, R2 and R3 are hydrogens or isopropyl; and p, q and r are each an integer of 3 (see page 13 of US 2019/0013478 A1).
Another example of the π-conjugated boron compounds having the general formula (1) is the compound 
    PNG
    media_image5.png
    146
    284
    media_image5.png
    Greyscale
 which is the claimed compound having the General formula (1) wherein X1 and X2 are O; X3 and X4 are linked together to be an oxygen atom; R1 and R2 are hydrogens and R 3 is hydrogen or CN; and p, q and r are each an integer of 3 (see page 13 of US 2019/0013478 A1).  Other compounds that read upon the claimed compound having the general formula (1) include compound A-34 on page 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (CN 106467553A-Chinese patent, bib and pages 1-13 of the machine generated English translation of CN 106467553A).
Ye et al. disclose a boron-containing organic electroluminescent compound for use in an OLED device having the general formula (1):

    PNG
    media_image6.png
    214
    248
    media_image6.png
    Greyscale
(see page 2 of the Chinese patent and machine generated English translation).  In the general formula (1) R1 to R9 each independently represent hydrogen, an aryl group, a heteroaryl group, an alkyl group, an alkoxy group, or an arylamine group and X1, X2, and X3 are independently represented by O, S, N-R, or the general formula (2) (see page 2 of the machine generated English translation).
Ye et al. differ from the instant claims in that Ye et al. do not require that at least one of R1 to R9, which are equivalent to claimed R1 to R3, is a substituent selected from a chain alkyl group, a cyclic alkyl group, an alkoxyl group, an aryloxy group, an ester group, a sulfonic acid group, a halogen atom, a cyano group, or a hydroxyl group.
However, Ye et al. do disclose that at least one of R1 to R9 is selected from an alkyl group and an alkoxyl group.
Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select a boron-containing organic electroluminescent compound having at least one alkyl group or alkoxy group as the  boron-containing organic electroluminescent compound in the OLED device of Ye et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699